Judge Robertson
delivered the opinion of the Court.
Gentry issued a fieri facias against one Robert Burton, for $20, and costs and interest, with an endorsement that Commonwealth’s paper would be received. It was delivered to Gilkey, as constable, to collect. Having failed to return it within twenty days *373after the return day, Gentry moved against him, in the circuit court, to recover the amount with the damages, for his failure to make the return. And the court dismissed the motion, on the ground that the amount was less than five pounds,
Turner, for plaintiff; Caperton, for defendant.
This, we think, was erroneous. It was the nominal amount on the face of the execution, which determined the question of jurisdiction. Craig vs. Street, 2 Bibb, 265; Singleton vs. Madison, 1 Ib. 345; Hume vs. Ben, Ib. 403; and many subsequent cases. The court could not, judicially, know that the amount in this case would be less than five pounds. A motion may be sustained for Commonwealth's paper. Jones et al. vs. Overstreet, 4 Monroe, 547, and the cases there cited, And we are inclined to think that whatever may be the proof of the real specie value of such paper, its nominal amount must give jurisdiction. Consequently, if the court could have known, judicially, that the value in this case, was less than five pounds, it ought, nevertheless, to have decided the motion on its merits,
Judgment reversed.